DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Request for Continued Examination (RCE) filed March 3, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “340” has been used to designate both the first section of the gate insulator 320 (page 2, paragraph [0022]) and the first section of the channel 306 (page 2, paragraph [0024]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
the first and second gate electrode thicknesses 440 and 444 on page 2, paragraph [0022] are actually first and second gate insulator thicknesses.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not understood whether the claimed electronic device is a vertical electronic device or a lateral electronic device.  Are the first and second gate insulator sections vertical or horizontal?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burr (6,121,666).
In regard to claim 1, Burr teaches an electronic device 30, comprising:  a first gate electrode 42 configures to supply a gate voltage; a source 36; a drain 38; a 
In regard to claim 2, Burr teaches the first length being longer than the second length (Figures 1A-1C, columns 6-14, lines 45-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-31, respectively). 
In regard to claim 3, Burr teaches the first length being shorter than the second length (Figures 1A-1C, columns 6-14, lines 45-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-31, respectively).
In regard to claim 5, Burr teaches the electronic device 30 comprising a lateral structure, wherein the drain 38, channel 44, and source 36 enable the current to flow laterally through the channel 44 (Figures 1A-1C, columns 6-14, lines 45-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-31, respectively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (6,121,666) as applied to claims 1-3 and 5 above, and further in view of Hirler (US 2018/0175187 A1).
Burr teaches all mentioned in the rejection above.
However, Burr fails to teach a vertical structure, wherein the drain, channel and source enable the current to flow vertically through the channel.
In regard to claim 4, Hirler teaches a vertical structure, wherein the drain 112, channel 138 and source 116 enable the current to flow vertically through the channel 138 (Figure 1, pages 2-3, paragraphs [0016]-[0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device structure as taught by Burr with the electronic device having a vertical structure, wherein the drain, channel and source enable the current to flow vertically through the channel as taught by Hirler to avoid drawbacks in light load operations (page 1, paragraph [0001]).

In regard to claim 7, Hirler teaches a second gate electrode 124 (right side) on an opposite side of the channel 138 (left side) from the first gate electrode 124 (left side) (Figure 1, pages 2-3, paragraphs [0016]-[0031]).

As best understood, claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burr (6,121,666) as applied to claims 1-3 and 5 above, and further in view of Chidambarrao et al. (US 8,405,165 B2).
Burr teaches all mentioned in the rejection above.
However, Burr fails to teach the first gate insulator comprising a third gate insulator section comprising a third thickness, wherein the third thickness is different than the first thickness or the second thickness.
Chidambarrao et al. teach a first gate insulator 450/452/454 comprising a third gate insulator section 452 comprising a third thickness, wherein the third thickness is different than the first thickness (of 450) or the second thickness (of 454) (Figures 8-9, columns 2-8, lines 51-67, 1-67, 1-67, 1-67, 1-67, 1-67 and 1-61, respectively).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device structure as taught by Burr with the electronic device having a first gate insulator comprising a third gate insulator section comprising a third thickness, wherein the third thickness is different than the first thickness or the second thickness as taught by 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive.
In light of the 112, 2nd paragraph rejection and drawing objections, Burr continues to teach the structural elements of the claimed invention as shown in the rejection above.  The same is also so for Hirler and Chidambarrao et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to electronic devices:
Choi et al. (5,956,588)			Gotou (5,747,854)
Hao et al. (US 9,537,001 B2)		Harada et al. (US 9,893,073 B2)
Ishii (US 6,906,345 B2)			Manabe (US 6,943,400  B2)

Negoro et al. (US 2004/0183119 A1)	Perlegos et al. (4,822,750)
Rami et al. (US 2020/0259018 A1)	Shimizu et al. (US 2005/0199951 A1)
Shrivastava et al. (6,133,602)		Taneda (5,514,607)
Tsai et al. (US 10,096,599 B2)		Xia et al. (US 10,833,164 B2)
Verma et al. (US 8,999,769 B2)		You et al. (US 7,800,177 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845.  The examiner can normally be reached on Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




IMS
March 16, 2021
/IDA M SOWARD/Primary Examiner, Art Unit 2822